ITEMID: 001-78663
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: SIMSEK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson
TEXT: The applicant, Mr Ramazan Şimşek, is a Turkish national, who was born in 1976 and lives in Batman. He is represented before the Court by Ms Y. Dora Şeker, a lawyer practising in Adana.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 23 October 1995 the applicant was arrested by police officers from the anti-terrorist branch of the Izmir Security Directorate on suspicion of his involvement in the PKK.
On 6 November 1995 the applicant was brought before the public prosecutor and the investigating judge, who remanded the applicant in custody.
On 20 November 1995 the public prosecutor at the Konya State Security Court filed an indictment with the same court accusing the applicant of being a member of the PKK.
On 19 May 1997, after the promulgation of Law No. 4210, which abolished the Konya State Security Court, the case file was transferred to the Adana State Security Court. The criminal proceedings at the Adana State Security Court began on 11 June 1997.
On 16 June 1998 the Adana State Security Court convicted the applicant of the offence as charged and sentenced him to the death penalty. It then commuted this to life imprisonment.
On 6 May 1999 the Court of Cassation quashed the judgment of the State Security Court on account of “the lack of a final investigation” and remitted the case file back to the latter.
The criminal proceedings at the Adana State Security Court began on 24 August 1999. On 23 November 1999 the court convicted the applicant of the same offence and issued the same sentence.
On 27 September 2000 the Court of Cassation quashed the judgment of the first instance court and remitted the case to the Adana State Security Court.
On 15 March 2001, the Adana State Security Court, after having complied with the requirement of the Court of Cassation, sentenced the applicant to life imprisonment.
On 27 September 2001 the Court of Cassation upheld the latter judgment. The applicant was notified of this judgment on 9 April 2002.
